[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Introduction
Helen Yovina of Naugatuck, Connecticut has brought this collection/complaint against her son, Nado M. Yovina, now of Manhattan Beach, California, upon his promissory note signed August 1, 1987 in the face amount of $18,000.00. Plaintiff's exhibit C. Mr. Yovina during this December, 1990 trial pursued a counterclaim against his mother for $12,000.00 he allegedly loaned to her.1 During the courtside trial, each party presented a handwriting expert, whose opinions were divided as to whether the signature on the June 3, 1986 memo, defendant's exhibit 7, acknowledging that $12,000.00 was being held for the defendant-son's benefit was the signature of his mother, Helen Yovina. CT Page 4397
In defense of his mother's claim, Mr. Yovina testified that the subject matter of that claim; namely, $18,000.00, was a gift from his mother and that he signed the note promising to pay $18,000.00 with interest in two years only to furnish his mother a claim against his estate, upon his death. On the other hand, Mrs. Yovina testified that the $18,000.00 was loaned to her son and concerning her receipt of $12,000.00 from him, while she acknowledged receiving those monies, her testimony was that the monies represented repayment of an additional indebtedness by her son to her. Further, she testified that she never signed the memo, defendant's exhibit 7, indicating that she was to hold the $12,000.00 for her son.2
Findings of Facts and Conclusions of Law
From the admissions in the pleadings and the evidence deemed credible by the court, the court makes the following findings of fact.
1. On August 1, 1987 at Naugatuck, Connecticut, Nado M. Yovina, the defendant, signed a promissory note in favor of the plaintiff, Helen Yovina for monies loaned to him by his mother. Plaintiff's exhibit C.
2. The note had a two year term, and was in the principal the amount of $18,000.00, plus interest at 10% per annum.
3. The note according to its terms was due and payable in full August 1, 1989.
4. Despite the plaintiff's demand for payment, the defendant has refused and neglected to pay the monies due under the note.
The court makes the following conclusions.
1. On the complaint, the plaintiff is due $18,000.00 plus interest according to the terms of the note and taxable costs. Additionally, the defendant failed to prove any defense to this complaint.
2. On the counterclaim, the court does not credit the evidence offered by Mr. Yovina and concludes that he failed in his proof.
Judgments may enter accordingly.
So ordered.
WILLIAM PATRICK MURRAY A JUDGE OF THE SUPERIOR COURT CT Page 4398